NATHANIEL R. JONES, Circuit Judge,
concurring in part, dissenting in part.
I agree with the majority’s finding that the district court erred in denying the motion to dismiss as to defendants Gerbitz, Herrell and Campbell because their actions were inextricably intertwined with the initiation and presentation of the state’s case against Gregory Denson. However, I would affirm the district court’s denial of defendant Lanzo’s motion to dismiss because, as the majority notes, his conduct does not fall within the purview of the protections afforded by Imbler immunity. Ante at 664-665 n. 4.
More importantly, I disagree with the majority’s conclusion that White waived his federal cause of action when he filed a claim in a Tennessee administrative proceeding. Although the majority admits that “White’s cause of action before the Tennessee Claims Commission was an administrative proceeding,” the majority nevertheless transforms this administrative proceeding into “the functional equivalent of the proceeding before the Ohio Court of Claims in Leaman.” Ante at 664. Because today’s decision further “exalts a state waiver provision above a plaintiff’s right to seek relief for unconstitutional acts,” I respectfully dissent. Leaman v. Ohio Dept. of Mental Retardation, 825 F.2d 946, 958 (6th Cir.1987) (Keith, J., dissenting).